Citation Nr: 0100902	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
memory loss, claimed to have resulted from treatment at a VA 
medical facility in Reno, Nevada.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran is receiving the highest schedular rating for his 
service-connected tinnitus, and he is not pursuing an 
extraschedular rating.  At his November 1999 hearing before a 
member of the Board sitting in Los Angeles, California, he 
agreed to drop his appeal regarding that issue.  Therefore, 
the Board will not address tinnitus in this decision.

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
for memory loss will be addressed in the remand portion of 
this action.  The Board has styled the issue statement to 
more closely approximate the claim.


FINDINGS OF FACT

1.  In March 1994, the Board denied the veteran's claim of 
entitlement to service connection for chronic residuals of 
injuries of the right shoulder and the thoracic/lumbosacral 
spine.  The veteran appealed the decision to the U.S. Court 
of Veterans Appeals (now known as the U.S. Court of Appeals 
for Veterans Claims) (Court), which affirmed the Board's 
decision.

2.  The evidence submitted since March 1994 is either 
cumulative or redundant, or it bears directly, but not 
substantially on the specific matter under consideration and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1994 Board decision denying the veteran's claim 
of entitlement to service connection for chronic residuals of 
injuries of the right shoulder and the thoracic/lumbosacral 
spine is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received subsequent to the Board's March 1994 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, thoracic and lumbar spine have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's claim of entitlement to service connection for 
chronic residuals of injuries of the right shoulder and the 
thoracic/lumbosacral spine was denied by the RO in December 
1991.  He perfected an appeal of the decision to the Board, 
which also denied the veteran's claim in March 1994.  At the 
time of the Board's decision, the veteran had been diagnosed 
with mild degenerative disc disease.  He had repeatedly 
related a history of involvement in a tank accident.  The 
Board denied the claim on the basis that the veteran's 
service medical records were negative for any findings 
suggestive of an injury involving the thoracic or lumbar 
spine, that there was no indication of the clinical presence 
of the injuries or disabilities in question until more than 
20 years after service, that he had not make any reference to 
any shoulder or back disability in connection with other 
claims made in late 1975 and early 1976, and that there was 
no evidence of a continuity of symptoms since active duty.

The veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court), but the Court affirmed 
the Board's decision by a ruling in January 1998.  The March 
1994 Board decision is therefore final.  38 U.S.C.A. §§ 7103, 
7104.  A claim which is the subject of a prior final 
determination may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  The veteran subsequently attempted to reopen his 
claim, but it was determined by rating decision in May 1998 
that new and material evidence had not been received.  The 
veteran filed a notice of disagreement regarding the May 1998 
determination, and the present appeal has ensued.  

The Court has held that in order to reopen a claim, there 
must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, the Board must consider whether new 
and material evidence has been received since the March 1994 
Board decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

At this point the Board observes that the May 1998 rating 
decision which gives rise to this appeal involved a 
determination by the RO under a new and material evidence 
standard which has been changed by judicial decision.  
Specifically, in a 1998 decision, the United States Court of 
Appeals for the Federal Circuit held that the "reasonable 
possibility" test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) was inconsistent with the new and material 
evidence standard defined in 38 C.F.R. § 3.156(a) which only 
requires that the new evidence be "so significant" that it 
must be considered to fairly decide the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition to numerous duplicative medical report and 
treatment records, evidence associated with the file since 
March 1994 includes a VA examination report of June 1994.  
The report reflects a diagnosis of a low back disorder.  A 
man who is apparently an acquaintance of the veteran 
submitted a letter in December 1994 in which he stated that 
the veteran had back pain and he used a cane.  The veteran 
"would wake up screaming sometimes."  The man offered his 
opinion that the veteran was unable to maintain employment.

The claims file further contains numerous letters of 
correspondence from the veteran, Congressional interest 
letters, and documents pertaining to the subsequent appeal to 
the Court of the BVA's 1994 decision.  A May 1998 medical 
record from the Cherry Medical Group in Long Beach, 
California, reflects that the veteran had degenerative disc 
disease.  The veteran's supervisor at Long Beach VA Medical 
Center, where the veteran apparently volunteered on a part-
time basis, stated that the veteran was at times unable to 
work because of disabilities, including back problems.  The 
supervisor said that the veteran worked hard when he was able 
to perform.  A VA treatment record of September 1998 again 
shows that the veteran had a diagnosis of degenerative 
thoracic and lumbar disc disease.  


Evidence submitted since the BVA's March 1994 included the 
record from a VA examiner who made a diagnosis in February 
1993 of "thoracic and lower degenerative disc disease."  
The examiner stated then that "[t]his is most probably 
secondary to his injury while in the military."  The Board, 
however, considered this evidence in March 1994 and it found 
that there was little probative weight for the opinion 
because it was entirely based on unsubstantiated history 
provided by the veteran about 20 years after his separation 
from active duty.  Because the BVA has already considered the 
February 1993 VA examination report, the evidence cannot 
serve as a basis to reopen the veteran's claim because it is 
not new.  Similarly, the current medical report of diagnoses 
of thoracic and lumbar degenerative disease are also cannot 
serve to reopen the veteran's claim inasmuch as they merely 
reflect what the record demonstrated in 1994.

The veteran has testified since March 1994 as to the same 
history that he had already reported at the time of the last 
Board decision.  His testimony largely centered on the VA 
examination report in February 1993-as stated above, this 
report was of record in March 1994, and it was addressed in 
the Board's decision at that time.  The report is not 
therefore new and it cannot serve as the basis to reopen the 
veteran's claim.  

Again, the evidence before the BVA in 1994 reflected the  
opinion of a VA examiner associating the veteran's back 
disability with a claimed injury in service.  However, the 
BVA did not consider the veteran's claim of an injury to his 
mid and low back as credible and pointed to the absence of 
continuity of symptoms over the years following discharge 
from service.  None of the evidence now submitted on behalf 
of the veteran's attempt to reopen his claim reflects 
supporting evidence of an injury to the veteran's back in 
service or bears on continuity of symptomatology, over more 
than 20 years, after the claimed back injury in service.  The 
Board is now advising the veteran that the evidence to be new 
and material, sufficient to reopen his claim, must relate to 
supporting evidence of an injury in service and continuity of 
symptoms over the years since discharge from service.  A 
current diagnosis with an opinion relating the disability to 
service is not, in and of itself, sufficient to reopen the 
claim.  

In summary, the veteran has submitted evidence that is 
cumulative of evidence already of record at the time of the 
last Board decision.  Evidence that was not then of record is 
not so significant that it must be considered to decide 
fairly the merits of the claim.  In light of these factors, 
the Board concludes that new and material evidence has not 
been submitted; the veteran's claim of entitlement to service 
connection for degenerative disc disease, thoracic and lumbar 
spine will therefore not be reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for degenerative 
disc disease, thoracic and lumbar spine is not reopened.


REMAND

The veteran has also appealed the RO's decision regarding the 
claim for 38 U.S.C.A. § 1151 benefits for memory loss.  He 
indicated at the November 1999 hearing before the undersigned 
Veterans Law Judge that his memory loss was caused by 
treatment received at a VA facility for his back injury.  The 
veteran testified that he was prescribed codeine for his back 
injury at the VA hospital in Reno, Nevada.  He stated:

I was given codeine starting by the VA 
starting in October of 1991.  I was given 
it for approximately one year after which 
the VA sent me to a State vocational 
rehab for evaluation and possible job 
training.  What State vocational rehab 
Reno, Nevada, subsequently told me was my 
condition coming in the door was that I 
could not form or speak a sentence, could 
not comply with compound instruction and 
took three to four seconds to recall my 
own name.

In support of his claim, the veteran offered a VA medical 
treatment record of November 1992 showing he was seeking pain 
medication for a back injury at that time.  The examiner 
stated that "oxycodone was causing memory loss."

The veteran in May 1998 was diagnosed with "decreased short 
term memory and concentration, etiology undetermined though 
patient claims it is from the reaction of the codeine."  The 
treatment record from the Cherry Medical Group in Long Beach, 
California, reflects that the veteran stated his memory 
problems began in 1992 and he attributed the lack of 
concentration and inability to complete complex tasks to a 
reaction to codeine.  He said that his condition has 
gradually improved, but he still did not have full memory.

In this case, the veteran has offered the theory that memory 
loss is the result of treatment received at a VA facility.  
The RO has adjudicated the claim under a direct service 
connection analysis.  Considering that the veteran's claim 
raises the question of additional disability arising from 
medical treatment at a VA facility, the Board construes the 
veteran's claim as entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a neurological examination by a 
specialist.  The examiner should review 
the claims file prior to the examination 
and perform all tests and studies 
required for a proper medical 
determination.  The examiner should then 
state whether the veteran does, in fact, 
have a chronic organic disease affecting 
his short-term memory.  All rationales 
for any diagnosis should be adequately 
described in the examination report.

2.  A qualified specialist should review 
the record with particular attention to 
medication identified as oxycodone 
(claimed by the veteran as codiene) that 
the veteran was given him at the VA 
facility at Reno, Nevada, between October 
1991 to October 1992.  The examiner 
should specifically consider the November 
1992 VA medical treatment record.  He or 
she should then offer an opinion as to 
whether it is at least as likely as not 
that oxycodone (or codiene) caused any 
chronic organic disease including chronic 
short term memory loss.  

3.  The RO should review the examination 
report to ensure that it complies with 
this remand.  The RO should then 
readjudicate the veteran's claim based on 
the new evidence of record.  The RO 
should consider the veteran's claim under 
the provisions of 38 U.S.C.A. § 1151.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time to 
respond before the appeal is returned to 
the Board.

The Board does not intimate any opinion as to the merits of 
any of the issue remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



